278 S.W.3d 778 (2009)
RETAMCO OPERATING, INC., Petitioner,
v.
DOUGLAS B. McCALLUM, LLC, Respondent.
No. 08-0405.
Supreme Court of Texas.
February 27, 2009.
James L. Drought, Calhoun Bobbitt, Drought Drought & Bobbitt LLP, James W. Carter, IV, San Antonio TX, for Petitioner.
Jesse R. Castillo, Castillo Snyder, P.C., San Antonio, TX, for Respondent.
PER CURIAM.
Retamco Operating, Inc. (ROI), a Texas corporation, sued Paradigm Oil, Inc., another Texas corporation, over unpaid royalties involving Texas oil and gas interests. During the litigation, Paradigm transferred a portion of its Texas oil and gas interests to Douglas B. McCallum, LLC (DMLLC), a Colorado company. The contract for the transfer of the interests was executed in Colorado. ROI then sued DMLLC, alleging that the transfer of the interests was in violation of the Texas Uniform Fraudulent Transfer Act. DMLLC filed a special appearance, arguing that because the parties executed the contract in Colorado, the exercise of personal jurisdiction over DMLLC was not warranted. The trial court granted the special appearance and the court of appeals affirmed. 2008 WL 939196.
For the reasons stated in Retamco Operating, Inc. v. Republic Drilling Co., 278 S.W.3d 333, (Tex.2009), we reverse the court of appeals' judgment and remand for trial.